Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 7/5/21.  Claims 1, 8 and 15 have been amended. Claims 1-17 are pending.
2.	Applicants' arguments filed 7/5/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Amended claims 1, 8 and 15 recite the limitation “using a finally obtained matching tag as the general tag”. The limitations is not clear defined in the Applicant’s specification. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Amended claims 1, 8 and 15 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure (such as paragraph [0044] of the instant applicant’s specification does not mention which is “a finally obtained matching tag” or “as the general tag”) does not contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art that it pertains the limitation “using a finally obtained matching tag as the general tag”. The new limitation “using a finally obtained matching tag as the general tag” in the amended claims 1, 8 and 15 are considered to be new matter. 
Dependent claims are rejected for inheriting the deficiencies of the base claims.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

		Claims 1, 8 and 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 8 and 15 recite the limitation “a finally obtained matching tag” respectively. Since there is no clear definition what is “a finally obtained matching tag”, therefore, claims 1, 8 and 15 indefinite.
	Dependent claims are rejected for inheriting the deficiencies of the base claims.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over ANASTASAKOS in view of Alakuijala et al (U.S. 20200142888 A1 hereinafter, “Alakuijala”).
11.	With respect to claim 1,
ANASTASAKOS discloses a method for mining a general tag, comprising:
a matching operation of matching a tag seed rule containing a tag placeholder and an attribute of the tag placeholder with historical search information to determine a matching tag, wherein a tag is used in a knowledge graph to describe an attribute of an entity characteristic;
a combining operation of combining the existing tag seed rule and the matching tag to construct a new search sequence set (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. [0087] In one or more embodiments, an entity normalization index may return a canonical entity or ranked list of canonical entities that match natural language text.  The canonical entity returned by entity normalization index may represent the normalized entity that best matches text contained in user input. [0096] A scenario in which a type of entity and/or entity attribute may be normalized in the context of particular domain is when user input requests a particular movie and contains text that represents a surface form of a movie genre.  As such, language understanding framework 140 may be configured to analyze user input, identity a surface form (e.g., comedy, comedies, funny, humor, slapstick, etc.) of one or more domain-dependent entities and/or entity attributes (e.g., movie genre) within the text, and map the surface form to a normalized value (e.g., the canonical name comedy). [0120] In various implementations, entity tagging can employ one or more machine learned techniques such as the classification techniques described above and/or other types of artificial intelligence and/or machine learned techniques.  The one or more machine learned techniques used for entity tagging may be trained and/or refined based on data collected from ongoing interactions and/or observations in the domain and/or in similar domains, data collected from one or more information source(s) 170 (e.g., knowledge graphs, web logs, and/or web documents), and/or data collected from an entity normalization index. [0121] In various embodiments, entity tagging may involve classifying and/or labeling text contained in input with entity types and/or slot types.  In various implementations, classifying, labeling, and/or tagging text contained in user input may be based on known or learned lexical and/or contextual relationships between certain entity and/or slot types and particular words or phrases.  As an example, text or ngrams that represent certain entity and/or slot types (e.g., movie genre, movie star, etc.) may be known to be in close proximity to certain words (e.g., movie).  [0125] In various implementations, normalizing entities and/or entity attributes may involve using a set of normalization rules, using one or more lookup tables, using one or more machined learned methods, and/or using an entity normalization index that associates entities with alternate surface forms derived from web corpora.  In one or more implementations, entity tags or labels (e.g., entity types, slot types, and the like) may be used as features to perform normalization. [0163] At 440, related queries may be associated with entities.  For example, a related query (e.g., user query, web search query, web service query, knowledge base query, catalog query, repository query, database query, recommended query, and the like) that is relevant to an entity included in an extracted set of entities may be associated with such extracted entity within an entity normalization index.  In various implementations, related queries that are relevant to an extracted entity (e.g., an extracted catalog entity) may include query terms which represent: aliases, pseudonyms, variants, synonyms, related entities, paraphrases, incomplete specification, incomplete values, misspelling, and the like and which can be associated as alternate surface forms of the entity within an entity normalization index [as
a matching operation of matching (e.g. match) a tag seed rule (e.g. rules; user input requests a particular movie and contains text that represents a surface form of a movie genre, such as comedy, comedies, funny, humor, slapstick, etc.; referring to the applicant’s specification [0032] … For example, "movies about xx, the part of speech of xx is noun." "XX" is the tag placeholder, and "noun" is the attribute of the tag placeholder in the rule) containing a tag placeholder (e.g. user input requests a particular movie and contains text that represents a surface form of a movie genre, such as comedy, comedies, funny, humor, slapstick, etc.; referring to the applicant’s specification [0038] … when the tag seed rule is "movies about xx, xx is a noun," and determined tags are love, comedy, Andy Lau, etc., new search sequences are constructed: "movies about love," "movies about comedy," "movies about Andy Lau" and so on.) and an attribute (e.g. attribute) of the tag placeholder with historical search information (e.g. query logs; previous queries, previous choices, previous selections, a prior dialog turn) to determine a matching tag (e.g. matching entities – entity tagging), wherein a tag is used in a knowledge graph (e.g. knowledge graphs) to describe an attribute (e.g. attribute) of an entity characteristic;
a combining operation of combining the existing tag seed rule and the matching tag to construct a new search sequence set (e.g. related queries that are relevant to an extracted entity (e.g., an extracted catalog entity) may include query terms which represent: aliases, pseudonyms, variants, synonyms, related entities; referring to the applicant’s specification [0043] – [0044] …determining synonymous search sequences of the search sequences included in the new search sequence set)]); and
a generalization operation of performing a generalization process on search sequences included in the new search sequence set to obtain a new tag seed rule, and returning to refine the matching operation, the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to refine and update the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition, and using a finally obtained matching tag as the general tag (Anastasakos [0089], [0099], [0108] – [0109] – [0112], [0119] – [0121], [0125], [0144], [0150] -[0151], [0177] e.g. [0120] In various implementations, entity tagging can employ one or more machine learned techniques such as the classification techniques described above and/or other types of artificial intelligence and/or machine learned techniques.  The one or more machine learned techniques used for entity tagging may be trained and/or refined based on data collected from ongoing interactions and/or observations in the domain and/or in similar domains, data collected from one or more information source(s) 170 (e.g., knowledge graphs, web logs, and/or web documents), and/or data collected from an entity normalization index. [0125] At 250, a surface form may be mapped to a normalized value.  In various embodiments, a surface form of an entity, ambiguous entity representation or other type of expression (e.g., a temporal expression, a geographic expression, a numerical expression and/or a natural language expression) may be resolved, normalized and/or mapped to a normalized value such as a canonical name, canonical form, canonical format, or other type of unique identifier.  In various implementations, normalizing entities and/or entity attributes may involve using a set of normalization rules, using one or more lookup tables, using one or more machined learned methods, and/or using an entity normalization index that associates entities with alternate surface forms derived from web corpora.  In one or more implementations, entity tags or labels (e.g., entity types, slot types, and the like) may be used as features to perform normalization.  [0150] Table 1 (below) shows an example in which the surface form "most recent" is tagged with an entity type "ReleaseDate." In this example, normalization may involve mapping the temporal expression "recent" to a normalized date range value with respect to a current time reference and/or query session related time reference; and normalized results may include a listing of movies that includes the canonical name "Mission: Impossible Ghost Protocol" and a relevance score.
TABLE-US-00001 TABLE 1
User input: find the most recent action tom cruise movies
Domain: Movie
Intent: find_movie
ReleaseDate: most recent
MovieStar: tom cruise
MovieGenre action
[0151] Table 2 (below) shows an example in which features from a previous query are used to supplement features of a current query.  In this example, domain, intent, and genre for a current query may be supplied based on prior classification and tagging performed for the previous query shown in Table 1 and may be used to map to the canonical name "Mission: Impossible Ghost Protocol" in the movie domain. TABLE-US-00002 TABLE 2
User input: the one with jeremy renner
Domain: movie
Intent: find_movie
ReleaseDate: most recent
MovieStar: jeremy renner
MovieGenre action [as
a generalization operation of performing a generalization process (e.g. normalization) on search sequences (e.g. seed link, relative queries) included in the new search sequence set (e.g. related queries that are relevant to an extracted entity (e.g., an extracted catalog entity) may include query terms which represent: aliases, pseudonyms, variants, synonyms, related entities; referring to the applicant’s specification [0043] – [0044] …determining synonymous search sequences of the search sequences included in the new search sequence set)]) to obtain a new tag seed rule (e.g. tagging information for the previous query), and returning to refine (e.g. refine) the matching operation, the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to refine (e.g. refine) and update the determined matching tag (e.g. matching entity based on type (i.e. tag)) and the tag seed rule until the determined matching tag (e.g. matching entity based on type (i.e. tag)) and the obtained new tag seed rule satisfy a convergence condition (e.g. features from a previous query are used to supplement features of a current query), and using a finally obtained matching tag as the general tag (e.g. The canonical entity retrieved from entity normalization index 520 may represent the normalized entity that best matches text contained in user input)]. [0161] In one or more embodiments, a query-click graph (e.g., a bipartite query-URL graph, a weighted bipartite query-URL graph, and the like) may be mined to discover one or more of: related queries associated with a seed link, related documents associated with a seed link, related queries associated with a seed query, and/or related documents associated with a seed query.  For example, links extracted from a knowledge source, links obtained from a knowledge graph, and/or links associated with click data in a web search log may be used as seed links, and the click-graph may be mined to discover related queries and/or related web documents that are relevant to an extracted set of entities. [0177] In various implementations, user input received by language understanding framework 500 may be processed to extract one or more types of features that correspond to types of features associated with entities within entity normalization index 520.  In one or more embodiments, entity normalization index retrieval component 532 may use features extracted from user input to retrieve a canonical entity or ranked list of canonical entities from entity normalization index 520.  The canonical entity retrieved from entity normalization index 520 may represent the normalized entity that best matches text contained in user input),
wherein the method is performed by at least one processor.
Although ANASTASAKOS substantially teaches the claimed invention, ANASTASAKOS does not explicitly indicate
repeat; iteratively.
Alakuijala teaches the limitations by stating
a generalization operation of performing a generalization process on search sequences included in the new search sequence set to obtain a new tag seed rule, and returning to repeat the matching operation, the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to iteratively update the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition, and using a finally obtained matching tag as the general tag (Alakuijala [0001], [0019] – [0021], [0040] – [0044], [0079] – [0080], [0083] – [0084], [0087] – [0088], [0100] – [0101] and Figs. 3 & 8A-B e.g. [0001] Rules-based rewrites of search queries have been utilized in query processing components of search systems.  The rewritten query may then be submitted to the search system and search results returned that are responsive to the rewritten query. [0021] The variant generated over the trained generative model differs from the original query and generating the variant of the query includes producing the variant based on learned parameters of the trained generative model. [0041] In some implementations, the additional input features can include attributes associated with a user that submitted the query, temporal attributes, and/or other features.  For example, in generating a variant for an original query, the variant engine 112 can apply, as input to one of the generative models 152, tokens of the original query, attributes of a user that submitted the query (e.g., a location of the user, a task engaged in by the user), and temporal attributes (e.g., a current day of the week, a current time of day)--and generate the variant over the generative model based on the applied input. [0042] In some implementations, the additional input features applied at a given iteration of generating a variant for an original query can additionally or alternatively include features based on variant(s) of the original query generated at prior iteration(s) and/or based on search system response(s) to such variant(s). [0044] For example, a first generative model can be generated based on training data that is based on past query submissions of users having attributes A and B. A second generative model can be generated based on training data that is based on past query submissions of users having attributes B and C. For a submitted query of a user having attributes B and C (but not A), the variant engine 112 can select the second generative model (without also selecting the first generative model) in generating variants for that query--as the user attributes B and C match those utilized in training the second generative model. [0079] If, at an iteration of block 564, the system determines there are not any additional unprocessed training instances in the group (or that other training criteria has been satisfied), the system proceeds to block 566, where the training ends. [0080] Moreover, where multiple generative models are generated, method 500 may be repeated, with different selection criteria in block 552, to generate further model(s). [0083] For example, the system can select the generative model based on it being stored in association with attributes that match the one or more attributes of the user.  For instance, it can be stored in association with such attributes based on being trained based on training instances that are based on past query submissions of users having those attributes.  In some implementations, block 654 may be omitted (e.g., only a single generative model may be available). [0084] At block 656, the system applies tokens of the query and additional values as input to the generative model.  Various additional values can be applied, such as attributes of a user that submitted the query, temporal attributes, and/or attributes for search system response(s) for the received query.  As one particular example, the additional values can include a predicted task attribute of the user that submitted the query.  The predicted task attribute can be predicted based on, for example, content recently viewed on a computing device by the user, a stored calendar entry of the user, and/or electronic communication(s) of the user. [0087] If, at an iteration of block 660, the system determines to generate further variants, the system proceeds to block 662 and updates one or more additional values that are to be applied as input to the generative model in a subsequent iteration of block 656.  For example, the system can update the additional values to reflect variant(s) generated in a most recent iteration of block 658, to reflect response(s) to the variant(s), and/or to change a type value for a next iteration of block 658.  The system then performs another iteration of block 656 using the updated additional values, then proceeds to blocks 658 and 660. [0088] If, at an iteration of block 660, the system determines not to generate further variants, the system proceeds to block 664 and provides output that is based on one or more of the generated variants.  The output can include one or more of the variant(s) and/or search system response(s) to one or more of the variant(s) [as
a generalization operation of performing a generalization process on search sequences (e.g. generating a variant for an original query) included in the new search sequence set (e.g. variants) to obtain a new tag seed rule (e.g. learned parameter – attribute; referring to the applicant’s specification [0032] … For example, "movies about xx, the part of speech of xx is noun." "XX" is the tag placeholder, and "noun" is the attribute of the tag placeholder in the rule), and returning to repeat (e.g. repeat) the matching operation (e.g. match attributes), the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to iteratively (e.g. iteration) update (e.g. performs another iteration of block 656 using the updated additional values) the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition (e.g. training criteria has been satisfied), and using a finally obtained matching tag as the general tag (e.g. select the second generative model in generating variants for that query--as the user attributes B and C match those utilized in training the second generative model)]).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of ANASTASAKOS and Alakuijala, to overcome the drawback of web services that employ structured catalogs to index available items are not responsive to many of the numerous surface forms that can be used to describe an item (ANASTASAKOS [0006]). 
12.	With respect to claim 2,
	ANASTASAKOS further discloses wherein the performing a generalization process on search sequences included in the new search sequence set to obtain a new tag seed rule comprises:
determining synonymous search sequences of the search sequences included in the new search sequence set, and extracting the new tag seed rule from the synonymous search sequences (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. pseudonyms, variants, synonyms).
13.	With respect to claim 3,
	ANASTASAKOS further discloses wherein the determining synonymous search sequences of the search sequences included in the new search sequence set, and extracting the new tag seed rule from the synonymous search sequences comprises:
for the each of the search sequences in the new search sequence set, if a number of identical pages in clicked search result pages of the search sequence and clicked search result pages of an other search sequence is greater than a number threshold, determining the search sequence and the other search sequence as synonymous search sequences, and extracting the new tag seed rule from the synonymous search sequences based on a tag included in the search sequence (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. web search logs (e.g., query logs, hyperlink logs, click-through logs, query-click logs, hyperlink graphs, query-click graphs, and the like), web corpora (e.g., web services, web sites, web pages, web documents, and the like), and/or other types of information resources; pseudonyms, variants, synonyms).
14.	With respect to claim 4,
	ANASTASAKOS further discloses wherein after the determined matching tag and the obtained new tag seed rule satisfy the convergence condition, the method further comprises:
using a webpage corresponding to a search sequence determined based on the obtained tag and the obtained new tag seed rule as a corpus base; and
obtaining an entity associated with the tag from the corpus base corresponding to the tag (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. web search logs (e.g., query logs, hyperlink logs, click-through logs, query-click logs, hyperlink graphs, query-click graphs, and the like), web corpora (e.g., web services, web sites, web pages, web documents, and the like), and/or other types of information resources).
15.	With respect to claim 5,
	ANASTASAKOS further discloses wherein after the obtaining an entity associated with the obtained matching tag from the corpus base corresponding to the obtained matching tag, the method further comprises:
determining a confidence level between the tag and the entity associated with the tag based on a frequency of the entity in the corpus base corresponding to the tag, a weight of a website the corpus base belonging thereto, and correlation degrees between a search result obtained using the entity, the tag, and afield as a search term, and the entity and the tag; and
altering the entity associated with the tag according to the confidence level (Anastasakos [0093] e.g. In one implementation, language understanding framework 140 may be configured to handle domain ambiguity by mapping to multiple normalized entities and determining a weight, relevance, confidence, score, rank, and/or other type of measure associated each normalized entity.  Language understanding framework 140 may be configured to provide a weighted, ranked, and/or scored listing of the multiple entities as output).
16.	With respect to claim 6,
	ANASTASAKOS further discloses wherein after the obtaining an entity associated with the tag from the corpus base corresponding to the tag, the method further comprises:
determining a relationship between a first tag and a second tag based on a relationship between an entity set associated with the first tag and an entity set associated with the second tag, wherein the relationship between the first tag and the second tag is a synonymous relationship or hyponymy relationship (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. pseudonyms, variants, synonyms).
17.	With respect to claim 7,
	ANASTASAKOS further discloses wherein after the obtaining an entity associated with the tag from the corpus base corresponding to the tag, the method further comprises:
combining the tag seed rule and an existing entity to obtain an entity search sequence;
and
determining a tag associated with the entity based on a context of the entity in a search result of the entity search sequence (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. related queries that are relevant to an extracted entity (e.g., an extracted catalog entity) may include query terms which represent: aliases, pseudonyms, variants, synonyms, related entities).
18.	Claims 8-14 are same as claims 1-7 and are rejected for the same reasons as applied hereinabove.
19.	Claim 15 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
20.	With respect to claim 16,
	ANASTASAKOS further discloses wherein the tag comprises a noun, a phrase, or a sentence including a subject, a predicate, and an object (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. [0087] In one or more embodiments, an entity normalization index may return a canonical entity or ranked list of canonical entities that match natural language text.  The canonical entity returned by entity normalization index may represent the normalized entity that best matches text contained in user input. [0096] A scenario in which a type of entity and/or entity attribute may be normalized in the context of particular domain is when user input requests a particular movie and contains text that represents a surface form of a movie genre.  As such, language understanding framework 140 may be configured to analyze user input, identity a surface form (e.g., comedy, comedies, funny, humor, slapstick, etc.) of one or more domain-dependent entities and/or entity attributes (e.g., movie genre) within the text, and map the surface form to a normalized value (e.g., the canonical name comedy).
21.	With respect to claim 17,
	ANASTASAKOS further discloses wherein the historical search information comprises a historical search sequence and a historical search result corresponding to the historical search sequence (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. query logs; previous queries, previous choices, previous selections, a prior dialog turn).

Response to Arguments
22.	On pages 8-11, Applicant alleges the combination of ANASTASAKOS of Alakuijala does not teach “a tag seed rule … matching tag, … a new tag seed rule … with the obtained new tag seed rule as the tag seed rule, … iteratively.”
	Examiner disagrees because:
As described in ANASTASAKOS [0087], [0089], [0121], [0125], ANASTASAKOS teaches normalizing entities and/or entity attributes may involve using a set of normalization rules, entity tags or label (e.g. entity types) [as a tag seed rule] are used as features to perform normalization.
As described in ANASTASAKOS [0087], [0089], ANASTASAKOS teaches canonical entity retrieved from entity normalization index 520 may represent the normalized entity that best matches text contained in user input [as matching tag].
As described in ANASTASAKOS [0151], ANASTASAKOS teaches features (i.e. entity tag) from a previous query are used to supplement [as a new tag seed rule] features of a current query. Domain, intent, and genre [as seed] for a current query may be supplied based on prior classification and tagging performed for the previous query.
As described in Alakuijala [0042], [0044], [0079] – [0080], [0087], Alakuijala teaches learned parameter/attributes based on past query from prior iteration(s) are applied at a given iteration to produce matching parameters/attributes for generating variants of the query [as iteratively update the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition, and using an obtained matching tag as the general tag].
The disclosure reasonably describe the argued limitation of
“a matching operation of matching a tag seed rule ... with historical search information to determine a matching tag, wherein...;
a combining operation of ...; and
a generalization operation of performing ... to obtain a new tag seed rule, and returning to repeat the matching operation, the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to iteratively update the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition, and using an obtained matching tag as the general tag".

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 14, 2021